 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       EASTERN DISTRICT OF CALIFORNIA
 9
10
11   ANGEL ISAIS and JOHNNY ISAIS,                Case No.: 1:19−cv−01312-SAB
12
                 Plaintiffs,
13         vs.                                    ORDER RE STIPULATION TO
                                                  EXTEND DISCOVERY
14   FCA US LLC, a Delaware Limited               DEADLINES
     Liability Company, and DOES 1 through
15   10, inclusive,
                                                  (ECF No. 12)
16               Defendants.
17
18
19
           Pursuant to the stipulation of the parties and finding good cause, IT IS
20
21   HEREBY ORDERED that the deadlines in the November 25, 2019 scheduling

22   order are amended as follows:
23
           1.    Non-expert Discovery Cutoff:                July 6, 2020.
24
25         2.    Initial Expert Witness Disclosures:         July 13, 2020.
26         3.    Supplemental Expert Witness Disclosure:     August 1, 2020.
27
           4.    Expert Discovery Cutoff:                    August 18, 2020.
28



                                            -1-
 1            5.      All other aspects of the November 25, 2019 scheduling order remain
 2
                      in effect.
 3
 4
 5   IT IS SO ORDERED.
 6
     Dated:        March 31, 2020
 7                                               UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28


                                               -2-
